                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

WILLIAM E JOHNSON,

                         Plaintiff,

        v.                                            Civil Action 2:18-cv-1240

                                                      Magistrate Judge Jolson
THE KROGER COMPANY, et al.,

                         Defendants.


                                       OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion to File First Amended Complaint

(Doc. 14). For the following reasons, the Motion is GRANTED in part and DENIED in part.

   I.        BACKGROUND

        “This is a civil rights action alleging racial profiling in public accommodations.” (Doc. 1,

¶ 1). Plaintiff is a 63-year-old African-American resident of Delaware, Ohio. (Id., ¶ 2). According

to the Complaint, he regularly shopped at his neighborhood Kroger at 801 N. Houk Road (the

“North Houk Kroger”) where Defendant Michael Simons was employed as a Senior Loss

Prevention Specialist. (Id., ¶¶ 3–4, 7). Defendant The Kroger Company (“Kroger”) “was at all

times the relevant owner and operator” of the North Houk Kroger and employed Defendant

Simons. (Id., ¶ 3).

        On October 17, 2017, Plaintiff went to the North Houk Kroger to shop for groceries and

small gifts for his grandchildren. (Id., ¶ 13). Among other items, Plaintiff looked at several DVDs

as potential gifts for two of his granddaughters. (Id., ¶ 15). Plaintiff avers that he ultimately

decided not to purchase those DVDs, set them down on a store shelf, and completed his grocery

shopping. (Id., ¶ 17).
         After checking out at the register, Defendant Simons approached Plaintiff and accused him

of shoplifting DVDs. (Id., ¶¶ 18–20). Plaintiff denied the accusations and walked towards his car.

(Id., ¶¶19–20). Defendant Simons followed Plaintiff to his car, took a picture of his license plate,

and stated that he was going to have to call law enforcement. (Id., ¶¶ 21–22).

         Defendant Simons followed through and contacted the City of Delaware Police

Department. (Id., ¶¶ 36–37). Police officers responded to the North Houk Kroger and met with

Defendant Simons. (Id., ¶ 37). He told the officers that Plaintiff had stolen a number of movies

and ignored his request to return them. (Id., ¶¶ 38–39). Plaintiff was subsequently arrested and

charged with theft. (Id., ¶¶ 40–44). As a result of his arrest, Plaintiff was prohibited from shopping

at the North Houk Kroger. (Id., ¶ 46). In March 2018, the charges against Plaintiff were dropped

due to insufficient evidence. (Id., ¶ 48).

         On October 15, 2018, Plaintiff filed a four-count Complaint, alleging (1) intentional race

discrimination in violation of 42 U.S.C. §§ 1981 and 1982; (2) racial discrimination in violation

of the Ohio Civil Rights Act; (3) malicious prosecution; and (4) respondeat superior. (Doc. 1,

¶¶ 52–56). The Court entered a Scheduling Order (Doc. 11) setting the deadline for motions to

amend for May 31, 2019. On May 5, 2019, Plaintiff filed his Motion to File First Amended

Complaint (Doc. 14). His proposed First Amended Complaint is similar, if not identical, to the

original Complaint, “except that it includes two additional stated legal claims at the end.” (Id. at

2). Plaintiff brings additional claims for (1) spoliation of evidence and (2) direct liability for

Defendant Kroger. (Doc. 14-1, ¶¶ 57–66). Plaintiff’s Motion is ripe for resolution.

   II.      STANDARD OF REVIEW

         Trial courts enjoy broad discretion in deciding motions for leave to amend. See Gen. Elec.

Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990). Because Plaintiff timely moved to




                                                  2
amend under the Court’s scheduling order, (Doc. 11), the Court considers Plaintiff’s Motion under

Fed. R. Civ. P. 15(a)(2). This rule encompasses a liberal policy in favor of granting amendments

and “reinforce[s] the principle that cases ‘should be tried on their merits rather than the

technicalities of pleadings.’” Inge v. Rock Finan. Corp., 388 F.3d 930, 936 (6th Cir. 2004)

(quoting Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986)). In interpreting this Rule,

“[i]t should be emphasized that the case law in this Circuit manifests liberality in allowing

amendments to a complaint.” Parchman v. SLM Corp., 896 F.3d 728, 736 (6th Cir. 2018) (citation

and internal quotation marks omitted).

          In the absence of any apparent or declared reason—such as undue delay, bad faith
          or dilatory motive on the part of the movant, repeated failure to cure deficiencies
          by amendments previously allowed, undue prejudice to the opposing party by virtue
          of allowance of the amendment, futility of amendment, etc.—the leave sought
          should, as the rules require, be “freely given.”

Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 640–41 (6th Cir. 2018) (quoting Foman v.

Davis, 371 U.S. 178, 182 (1962)).

   III.      DISCUSSION

          Defendants contend that Plaintiff’s Motion to Amend should be denied because the

proposed new claims could not survive a motion to dismiss and are therefore futile. (See generally

Doc. 20).

          A. Spoliation of Evidence

          Defendants offer several arguments to support their contention that Plaintiff’s spoliation of

evidence claim is futile. First, they assert that Plaintiff cannot satisfy the first three elements of

his proposed spoliation claim because “there is no factual allegation stating exactly when

Defendants allegedly ‘destroyed evidence’ to demonstrate it was done ‘at a time when there was

pending or probable litigation.’” (Doc. 20 at 3). Second, they argue that “there is absolutely no




                                                   3
factual allegation demonstrating Defendants destroyed any evidence.” (Id.). Third, they contend

that the “proposed First Amended Complaint contains no factual allegations supporting his

conclusory allegation that the lack of surveillance video will disrupt his case or otherwise damage

him.” (Id.). The Court addresses each of these arguments in turn.

        Under Ohio law, a claim for spoliation of evidence requires a plaintiff to show: “(1)

pending or probable litigation involving the plaintiff, (2) knowledge on the part of defendant that

litigation exists or is probable, (3) willful destruction of evidence by defendant designed to disrupt

the plaintiff’s case, (4) disruption of the plaintiff’s case, and (5) damages proximately caused by

the defendant’s acts.” Wilkey v. Hull, 366 F. App’x 634, 637 (6th Cir. 2010) (quoting Smith v.

Howard Johnson Co., 615 N.E.2d 1037, 1038 (Ohio 1993)). “In a spoliation case, the term

‘willful’ reflects an intentional and wrongful commission of the act.” Stillwagon v. City of

Delaware, 274 F. Supp. 3d 714, 779 (S.D. Ohio 2017), aff’d in part, appeal dismissed in part sub

nom. Stillwagon v. City of Delaware, Ohio, 747 F. App’x 361 (6th Cir. 2018) (citation and

quotations omitted). “Acts that are willful include those committed with premeditation, malice, or

a bad purpose.” Maynard v. Jackson Cty. Ohio, 706 F. Supp. 2d 817, 829 (S.D. Ohio 2010)

(citations omitted).

        Elements 1 and 2—pending or probable litigation of which the defendant had knowledge:

As alleged by Plaintiff, at the time of the destruction of the surveillance footage, Plaintiff was the

subject of criminal litigation of which Defendants were well-aware. 1 According to Plaintiff,

Defendant Simons called the police, provided them with a false statement regarding Plaintiff

stealing DVDs from the North Houk Kroger, and corroborated that statement in writing despite



1
 At this stage of the proceedings, the Court assumes, without deciding, “that a spoliation claim can derive from
destruction of evidence that occurs during a criminal proceeding.” Stillwagon, 274 F. Supp. 3d at 914 (collecting
cases).


                                                         4
knowledge of its falsity. (See Doc. 14-1, ¶¶ 36–44). These actions led to the arrest and prosecution

of Plaintiff. (See id., ¶ 44 (“Relying on the dishonest information from Defendant Simons, and

only that information, the Delaware police arrested Mr. Johnson for the alleged theft.”). Plaintiff’s

proposed First Amended Complaint, therefore, contains sufficient factual allegations to allow the

Court to infer that, at the time of the alleged spoliation: Plaintiff’s criminal prosecution was

pending or probable, and Defendants knew that the criminal case was pending or probable. Accord

Stillwagon, 274 F. Supp. 3d at 914 (“Based on the allegations in his Complaint, the Court can

plausibly infer that: (1) Stillwagon’s criminal case was pending when the alleged spoliation

occurred; (2) defendants knew that the criminal case was pending . . .”).

       Element 3—willful destruction of evidence: As alleged by Plaintiff, Defendants willfully

destroyed the relevant surveillance footage in an effort to disrupt Plaintiff’s case. According to

Plaintiff, surveillance cameras inside the North Houk Kroger continuously recorded all persons

and activities throughout the store. (Doc. 14-1, ¶ 58). On the day of the events in question, these

cameras were operational in the areas in which Plaintiff shopped. (Id.). Defendant Simons

allegedly:

       acknowledged to police that he had reviewed those recordings, and he told police
       that he was unable to locate video footage of Mr. Johnson “concealing DVDs in his
       clothing”. However, Defendant Simons did not report to the police what the
       security footage did show Mr. Johnson doing while he moved throughout the store.
       When Defendant Simons later preserved and provided to the police a portion of the
       security recordings, it was only the last few moments of Mr. Johnson’s presence in
       the store: approaching the checkout area, paying for his items at the register, and
       then an exterior camera view of Mr. Johnson outside going to his vehicle.
       Defendant Simons decided not to preserve, and thus caused the destruction of, all
       other in-store security footage of Mr. Johnson, his movements and activities.

(Id., ¶ 59 (emphases omitted)); (see also id., ¶ 43 (“Defendant Simons destroyed or permitted the

destruction of store security footage which was evidence of Plaintiff’s innocence.”)). In other

words, as alleged by Plaintiff, Defendant Simons reviewed the relevant security footage, deleted



                                                 5
the footage that exculpated Plaintiff, and preserved that footage which corroborated his allegedly

false account of the events in question. These allegations allow the Court to infer willful

destruction of evidence by Defendants that was designed to disrupt Plaintiff’s case. See Stillwagon

v. City of Delaware, 274 F. Supp. 3d 714, 779 (S.D. Ohio 2017), aff’d in part, appeal dismissed

in part sub nom. Stillwagon v. City of Delaware, Ohio, 747 F. App’x 361 (6th Cir. 2018) (“In a

spoliation case, the term ‘willful’ reflects an intentional and wrongful commission of the act.”

(citation and quotations omitted)).

       Elements 4 and 5—disruption of Plaintiff’s case and damages: Plaintiff’s proposed First

Amended Complaint contains sufficient factual allegations to satisfy the final two elements of a

spoliation claim as well. Plaintiff alleges that Defendants destroyed surveillance footage that

would corroborate that he did not steal DVDs from the North Houk Kroger, but rather that he was

an innocent victim of racial profiling. (See Doc. 14-1, ¶¶ 57–59). Allegations that Defendants

destroyed exculpatory evidence are sufficient to show the disruption of Plaintiff’s case and

damages. See Stillwagon, 274 F. Supp. 3d at 913–14 (concluding that “the destruction of that

evidence disrupted Stillwagon’s criminal defense; and … Stillwagon suffered damages that were

proximately caused by the destruction of that evidence” where defendants destroyed “valuable

exculpatory and impeachment evidence”).

       In sum, the Court concludes that Plaintiff’s proposed First Amended Complaint is not futile

with respect to the proposed spoliation of evidence claim.

       B. Direct Liability

       Defendants also argue that Plaintiff’s proposed direct liability claim against Defendant

Kroger is futile. (Doc. 20 at 4–5). According to Defendants, “[a]lthough the claim is simply stated

‘direct liability,’ it appears Plaintiff is asserting a claim against Kroger for failure to train and




                                                 6
supervise Defendant Simons.” (Id. at 4). In their view, Plaintiff offers only conclusory statements

in support of this purported failure to train and supervise claim. (Id. at 4–5).

         To prevail on a claim for negligent training and supervision, Plaintiff “must establish: 1)

the existence of an employment relationship; 2) the employee’s incompetence; 3) the employer’s

actual or constructive knowledge of that incompetence; 4) the employee’s act or omission that

caused the plaintiff’s injuries; and 5) the employer’s negligence in hiring, retaining, training, or

supervising the employee proximately caused the plaintiff’s injuries.” Herndon v. Torres, 249 F.

Supp. 3d 878, 887 (N.D. Ohio 2017) (citing Sygula v. Regency Hosp. of Cleveland East, 64 N.E.3d

458, 471 (Ohio Ct. App. 2016)).         “These elements correspond with the basic elements of

negligence—duty, breach, proximate cause, and damages. By establishing the first three elements,

a plaintiff proves that the employer had a duty to protect the plaintiff from or to control the acts of

a third person.” Ball v. Stark, 2013-Ohio-106, 2013 WL 209123, at *18 (Ohio Ct. App. Jan. 17,

2013).

         The proposed First Amended Complaint does not contain sufficient factual allegations to

meet this standard. Here, Plaintiff has alleged that Defendant Kroger failed to train its Asset

Protection Unit employees, like Defendant Simons, “on racial profiling, stereotyping and

sensitivity training.” (Doc. 14-1, ¶ 64). Specifically, Plaintiff alleges that Defendant Simons

worked for Defendant Kroger for ten years but was “never provided … with even one class, one

training program or one training document related to racial discrimination or stereotyping.” (Id.).

And Plaintiff alleges that Defendant Kroger failed to supervise Defendant Simons in the

performance of his duties, as demonstrated by the events resulting in Plaintiff’s arrest:

         Neither during the time the charge was pending, nor after the charge was
         abandoned, did Defendant Simons’ superior or any other Kroger official conduct
         any investigation of this groundless stop and accusation of an innocent customer.
         No one even asked Simons about it. There were no systems in place to look into



                                                  7
        such situations. There was no one who questioned or corrected or challenged
        Simons’ initial surveillance of Mr. Johnson as a “suspicious” customer. And this
        was not an exception or anomaly. There was a total absence of supervision, review,
        accountability or correction such as would identify and, if necessary, take steps to
        prevent, potentially discriminatory stops and biased, dishonest prosecutions.

(Id., ¶ 66).

        While these allegations, if true, are concerning, they do not allow the Court to infer that,

before the events in question, Defendant Simons was incompetent and that Defendant Kroger had

actual or constructive knowledge of Defendant Simons’ incompetence. Indeed, nothing in the

proposed First Amended Complaint suggests that Defendant Kroger was aware that Defendant

Simons was predisposed to discriminate on the basis of race. Without such knowledge on the part

of Defendant Kroger, Plaintiff’s proposed negligent failure to supervise and train claim is futile.

Cf. Herndon, 250 F. Supp. 3d at 997.

        Plaintiff’s arguments to the contrary are unpersuasive. First, he attempts to distinguish a

negligent hiring and retention claim from the standard applied to his negligent failure to supervise

and train claim. (See Doc. 22 at 18 (arguing “[t]here are several different ways an employer may

be held directly liable under Ohio law,” including “negligently or recklessly fail[ing] to train and

supervise . . . on important topics critical to their job duties: race discrimination, racial profiling,

stereotyping, sensitivity training, and unlawful prosecutions.”)). But, as state and federal courts

have made clear, the standards for those claims are the same. See Herndon, 250 F. Supp. 3d at

997 (“To prevail on his claims for negligent hiring, retention, training, and supervision, Herndon

must establish [the same five elements]” (citing Sygula, 64 N.E.3d at 471)); Sheldon v. Kettering

Health Network, 40 N.E.3d 661, 678 (Ohio Ct. App. 2015) (“The elements of a negligent

supervision claim essentially are the same as those required to prove negligent hiring.… Likewise,




                                                   8
other courts have recognized that the elements of negligent training are also the same.”). Put

simply, to prove either claim, Plaintiff must satisfy the five elements described above.

         Second, Plaintiff argues that the proposed First Amended Complaint “state[s] a plausible

claim of negligence: duty, breach of duty, proximate cause and damages.” (Doc. 22 at 19). But

as Ohio’s Tenth District Court of Appeals has recognized, the elements of a negligent training and

supervision claim “correspond with the basic elements of negligence—duty, breach, proximate

cause, and damages. By establishing the first three elements, a plaintiff proves that the employer

had a duty to protect the plaintiff from or to control the acts of a third person.” Ball, 2013 WL

209123, at *18. In other words, the failure to satisfy the five-element standard for negligent

training and supervision means that a plaintiff fails to state a claim for negligence in this context.

Plaintiff does not cite, and the Court has not been able to find, any law supporting Plaintiff’s

argument to the contrary. Consequently, Plaintiff’s proposed First Amended Complaint is futile

with respect to the proposed direct liability claim.

   IV.      CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion to File First Amended Complaint (Doc. 14)

is GRANTED in part and DENIED in part. Plaintiff shall file an amended complaint consistent

with this Opinion and Order by July 18, 2019.

         IT IS SO ORDERED.



Date: July 11, 2019                                    /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  9
